UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1372



FRANCIS AKINRO, Pastor, Doctor,

                                                 Plaintiff - Appellant,

          versus


SECRETARY,   DEPARTMENT   OF   HEALTH   AND   HUMAN
SERVICES,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-02-556-CCB)


Submitted:   June 20, 2002                      Decided:   June 25, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Francis Akinro appeals the district court’s order dismissing

his complaint for the review of the denial of Social Security

Disability Benefits.   We have reviewed the record and the district

court’s opinion and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court.            See Akinro v.

Secretary, Dep’t of Health and Human Servs., No. CA-02-556-CCB (D.

Md. Filed Mar. 29, 2002 & entered Apr. 1, 2002).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2